Citation Nr: 0005770	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-37 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $16,339.93, to include 
the issue of whether waiver of recovery is precluded by bad 
faith.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 
1967 to October 1969.  This case originally came before the 
Board of Veterans' Appeals (the Board) on appeal from an 
August 1995 decision of the Committee on Waivers and 
Compromises (COWC) of the St. Petersburg, Florida Department 
of Veterans Affairs (VA) Regional Office (RO).  The COWC 
found that the appellant's actions leading to the default 
constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.  

In March 1998, the Board remanded the case so that the 
appellant could be scheduled for a Travel Board hearing at 
the RO.  Thereafter, in August 1999, a Travel Board hearing 
was held at the RO before Michael D. Lyon, who is the Board 
Member signing this document, and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.

The Board again points out that the appellant has reasonably 
raised a claim for a retroactive release from liability and 
that said issue has not been developed or certified for 
appeal.  Therefore, this issue is again referred to the RO 
for appropriate action.

In addition, the Board also again points out that the 
appellant has not yet been provided with appropriate notice 
of the September 1997 determination on the issue of the 
validity of the indebtedness or of the steps he must take in 
order to appeal the denial of his challenge to the validity 
of the debt.  38 U.S.C.A. § 5104.  Absent proper notice of 
the determination, there has been no opportunity for the 
appellant to initiate appeal of this issue through filing a 
Notice of Disagreement (NOD).  This claim is not currently 
before the Board on appeal and is again referred to the RO 
for appropriate action.  38 U.S.C.A. § 7105(a), (d).



REMAND

According to the September 1997 Supplemental Statement of the 
Case (SSOC), the appellant filed a VA home loan application 
in July 1986; went to closing on a refinanced loan with a VA 
guaranty on September 26, 1986; subsequently transferred the 
property to a married couple without release of liability 
from VA on April 22, 1987, via a Warranty Deed with liability 
for an October 15, 1986 mortgage undertaken by the appellant; 
and was named as a defendant and served with a complaint and 
Lis Pendens on April 23, 1990.  The determination issued by 
the COWC, in August 1995, indicates that the holder of the 
mortgage reported default on August 7, 1989, with the default 
occurring as of June 1, 1989.  The default was allegedly due 
to the transferee's unemployment, as well as a fire at the 
property and a death in the family.  A foreclosure sale was 
said to have occurred on September 13, 1990.

However, the Board is unable to review any of this evidence 
because no copies of said documents or any related 
documentation are contained in the claims file and because 
the Loan Guaranty file which accompanied the claims file is 
essentially devoid of any documents.  One document that is 
included is a Memorandum, dated December 5, 1991; this 
document states that the "File is missing or has been 
destroyed at F.A.R.C.  The file must/should be rebuilt.  Loan 
servicer should be contacted and requested to provide copies 
of forms and documents from there files, if possible.  At a 
minimum, you should attempt to obtain copies of the 
following:
	a.  All appraisal information
	b.  Loan Guaranty Certificate
	c.  Application for Home Loan Guaranty
	d.  Certification of Loan Disbursement".

There is no documentation contained anywhere in the record 
that indicates that any action to obtain said documents was 
undertaken at either the RO or the COWC.  Furthermore, while 
there is documentation that indicates that some action was 
taken in regard to the appellant's claim that he was not 
properly served at the time of the foreclosure, copies of 
appropriate court records have not been associated with the 
claims file.  It also does not appear that any of the 
documents outlined in the May 14, 1999 Bulletin from the 
Office of Financial Policy relating to the CAROLS documents 
that can be obtained from the VBA Debt Management Center 
(DMC) were requested.

Where the record before the Board is inadequate to render a 
fully informed decision and pertinent documents have been 
identified but not obtained by the RO, a remand to the RO is 
required to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) (VA put on notice of potentially 
pertinent records).  Pursuant to 38 C.F.R. § 19.9, and in 
light of the large documentary gap in the claims file and the 
issue of the missing Loan Guaranty file which was supposed to 
have been rebuilt, as well as no accounting for the amount of 
the debt, the case in remanded for the following:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of his claim.  

2.  The RO should undertake a 
comprehensive attempt to rebuild the Loan 
Guaranty file, including contacting the 
lender, the courts, the sheriff's office, 
attorneys of record, VBA DMC/CAROLS and 
any other appropriate source.  All 
efforts expended in this attempt to 
rebuild the file should be documented in 
the claims file.  Copies of all records 
obtained are to be associated with the 
claims file.  The appellant should 
cooperate in this effort as needed.

3.  The RO should provide the appellant 
with a detailed explanation of the loan 
guaranty indebtedness, to include the 
calculation for the total indebtedness, 
and any monies paid on that debt by the 
appellant.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  Following completion of the above 
actions, the RO should review the 
evidence and determine whether the 
appellant's waiver may now be granted, 
wholly or in part.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review. The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the appellant is afforded all due process of law.  
The Board intimates no opinion as to the ultimate conclusion 
warranted in this case.  No action is required by the 
appellant until contacted by the RO.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




